
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 557
		IN THE HOUSE OF REPRESENTATIVES
		
			February 17, 2012
			Mr. Pascrell
			 submitted the following resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the current property tax deduction on private residences
		  should not be further restricted.
	
	
		Whereas the economic crisis led States’ revenue to
			 decrease, reaching the height of an 11.7 percent decrease in the first quarter
			 of 2009, which was the largest decrease since 1946;
		Whereas due to decreased State revenue, States decreased
			 spending in all major areas of State services, including health care, services
			 to the elderly and disabled, K–12 education, and other areas;
		Whereas the need for these services did not decline, and,
			 in fact, demand for these services rose as the number of families facing
			 economic difficulties increased;
		Whereas due to elevated unemployment rates, revenues are
			 likely to remain at or near their current depressed levels;
		Whereas State and local education funding accounts for
			 approximately 93 percent of education expenditures, with nearly half of all
			 property tax revenue used for public elementary and secondary education;
		Whereas the median property taxes paid across the United
			 States increased by 29 percent from 2004 to 2009;
		Whereas median home value only increased 22 percent from
			 2004 to 2009, including the period where median home values decreased by 6
			 percent during the economic downturn that started in 2008;
		Whereas median income of homeowners only increased 13
			 percent from 2004 to 2009;
		Whereas the provisions related to homeownership are among
			 the simplest and most easily administered provisions of the Internal Revenue
			 Code of 1986;
		Whereas the aggregated residential property taxes paid in
			 2010 were $202.8 billion, of which the median property taxes paid were
			 $2,043;
		Whereas the $172.1 billion of United States property taxes
			 were deducted by 40.7 million taxpayers in 2009;
		Whereas the United States taxpayers average deduction
			 among those deducting property taxes was $4,231 in 2009; and
		Whereas the current property tax deduction is of crucial
			 importance to the economies of many communities and provides a valuable relief
			 to areas of need, and the elimination or reduction of the property tax
			 deduction would constitute a tax increase on United States homeowners: Now,
			 therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the current property tax deduction on Federal income tax
			 returns should not be further restricted.
		
